Title: Thomas Jefferson to John Brockenbrough, 27 December 1817
From: Jefferson, Thomas
To: Brockenbrough, John


                    
                        Sir
                        Monticello
Dec. 27. 17.
                    
                    On my return after a long absence, I found here your favor of Dec. 10. I never owned but one piece of ground in Richmond which was conveyed to me by Charles Carter as trustee for Colo Byrd, and sold and conveyed again by me to David Higginbotham, to whom I delivered all the papers I had concerning it. a copy of the deed which I retained enables me to quote it’s description, to wit, ‘included within four right lines whereof one on the South Eastern side bounding on the tenement No 334 formerly the property of Patrick Coutts is 36. yards long; one other on the South Western side bounding on the Common towards the river is 24. yards long one other on the North Western side bounding on the Common laid off as a road from Shockoe warehouse to the wharf is 39. yards long, and the other on the North Eastern side bounding on the  lands formerly the property of R. C. Nicholas decd is 22. yards long, being part of the lot 335. Etc.’     the original of this deed is in possession of mr Higginbotham: altho’ I doubt whether this can relate to the question stated in your letter I have quoted it that you may judge of it yourself. accept the assurance of my great esteem & respect.
                    
                        Th: Jefferson
                    
                